

117 S1410 IS: Protecting Americans from Fentanyl Trafficking Act of 2021
U.S. Senate
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1410IN THE SENATE OF THE UNITED STATESApril 28, 2021Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo codify the temporary scheduling order for fentanyl-related substances by adding fentanyl-related substances to schedule I of the Controlled Substances Act.1.Short titleThis Act may be cited as the Protecting Americans from Fentanyl Trafficking Act of 2021.2.Placement of fentanyl-related substances in schedule ISchedule I of section 202(c) of the Controlled substances Act (21 U.S.C. 812(c)) is amended by adding at the end the following:(e)(1)Fentanyl-related substances, including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers.(2)For purposes of paragraph (1), the term fentanyl-related substance means any substance that—(A)is not listed in another schedule;(B)has not been approved under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) or granted an exemption for investigational use under subsection (i) of such section 505; and(C)is structurally related to fentanyl by—(i)replacement of the phenyl portion of the phenethyl group by any monocycle, whether or not further substituted in or on the monocycle;(ii)substitution in or on the phenethyl group with alkyl, alkenyl, alkoxyl, hydroxyl, halo, haloalkyl, amino, or nitro groups;(iii)substitution in or on the piperidine ring with alkyl, alkenyl, alkoxyl, ester, ether, hydroxyl, halo, haloalkyl, amino, or nitro groups;(iv)replacement of the aniline ring with any aromatic monocycle, whether or not further substituted in or on the aromatic monocycle; or(v)replacement of the N-propionyl group by another acyl group..